


110 HR 233 IH: National Computer Recycling

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 233
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Thompson of
			 California introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a grant and fee program through the
		  Environmental Protection Agency to encourage and promote the recycling of used
		  computers and to promote the development of a national infrastructure for the
		  recycling of used computers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Computer Recycling
			 Act.
		2.DefinitionsFor purposes of this Act—
			(1)The term
			 Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)The term
			 cathode ray tube means a vacuum tube or picture tube used to
			 convert an electronic signal into a visual image.
			(3)The term
			 central processing unit includes a case and all of its contents,
			 such as the primary printed circuit board and its components, additional
			 printed circuit boards, one or more disc drives, a transformer, interior wire,
			 and a power cord.
			(4)The term
			 computer means an electronic, magnetic, optical,
			 electrochemical, or other high speed data processing device performing logical,
			 arithmetic, or storage functions, and may include both a central processing
			 unit and a monitor, but such term does not include an automated typewriter or
			 typesetter, a portable hand held calculator, or other similar device.
			(5)The term
			 hazardous waste has the meaning given that term in section
			 1004(5) of the Solid Waste Disposal Act (42 U.S.C. 6903).
			(6)The term
			 monitor means a separate visual display component of a computer,
			 whether sold separately or together with a central processing unit, and
			 includes a cathode ray tube or liquid crystal display, its case, interior wires
			 and circuitry, cable to the central processing unit, and power cord.
			(7)The term
			 nonprofit organization means an organization described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of such Code.
			3.Fee
			(a)RequirementEffective
			 180 days after the transmittal to the Congress of the results of the study
			 conducted under section 6(a), the Administrator shall require that a fee be
			 assessed on the sale (including a sale through the Internet or a catalogue) to
			 an end-user of any computer, monitor, or other electronic device designated by
			 the Administrator under subsection (c). The Administrator shall establish
			 procedures for the collection of such fee. The requirement under this
			 subsection shall not apply to a sale by an end-user to a subsequent
			 end-user.
			(b)Fee
			 amountThe amount of the fee required under subsection (a)
			 shall—
				(1)be an amount
			 sufficient to cover the costs of carrying out section 4(a) and subsection (c)
			 of this section;
				(2)be uniform—
					(A)for each computer
			 with a central processing unit and monitor integrated in a single
			 device;
					(B)for each central
			 processing unit;
					(C)for each monitor;
			 and
					(D)for each class of
			 other devices designated by the Administrator under subsection (c);
					(3)not exceed $10 per
			 computer, monitor, or other designated device; and
				(4)be
			 clearly indicated on the label, external packing materials, or sales receipt of
			 the computer, monitor, or device.
				(c)Administrative
			 costsPersons required by the Administrator to collect a fee
			 under this section may retain 3 percent of amounts so collected to pay the
			 costs of administering the fee collection program.
			(d)Exempted
			 salesThe requirement of a fee under this section shall not apply
			 to a sale of a used computer, monitor, or device by a nonprofit
			 organization.
			(e)Additional
			 exemptionThe Administrator may exempt from the requirement of a
			 fee under this section any sale made under a contract or an arrangement that
			 the Administrator determines is likely to result in the maximum reuse of
			 significant components of the computer, monitor, or device, and the disposal of
			 the remaining components—
				(1)in an
			 environmentally sound and responsible manner;
				(2)without violation
			 of any Federal or State law; and
				(3)without reliance
			 on funding from State or local governments,
				when the
			 computer, monitor, or device is no longer of use to the end-user.(f)Designation of
			 electronic devicesThe Administrator may designate additional
			 electronic devices to which the fee under subsection (a) shall apply if those
			 electronic devices—
				(1)contain a
			 significant amount of material that, when disposed of, would be hazardous
			 waste; and
				(2)include one or
			 more liquid crystal displays, cathode ray tubes, or circuit boards.
				4.Grants
			(a)Uses of fee
			 amountsAmounts collected under section 3 shall be used, to the
			 extent provided in advance in appropriations Acts, by the Administrator
			 for—
				(1)covering the costs
			 of administration of this Act; and
				(2)making grants under
			 subsection (b).
				Not more
			 than 10 percent of the funds available pursuant to this Act for any fiscal year
			 may be used for costs described in paragraph (1).(b)Grant
			 purposesThe Administrator shall make grants with funds collected
			 under section 3 to individuals or organizations (including units of local
			 government) for—
				(1)collecting or
			 processing used computers, monitors, or other designated devices for recycling
			 purposes;
				(2)reusing or
			 reselling such computers, monitors, or devices, or components thereof;
			 and
				(3)extracting and
			 using, or selling for reuse, raw materials from such computers, monitors, or
			 devices.
				(c)EligibilityAn
			 individual or organization shall be eligible for a grant under subsection (b)
			 only if the individual or organization provides assurances to the satisfaction
			 of the Administrator that it will carry out the grant purposes in a manner that
			 complies with all applicable Federal and State environmental and health
			 laws.
			(d)Selection
			 criteriaIn selecting proposals for grants under subsection (b),
			 the Administrator shall consider—
				(1)the quantity of
			 used computers, monitors, or other designated devices that will be diverted
			 from landfills;
				(2)the estimated cost
			 per unit of the collection, processing, reuse, or sale proposed;
				(3)the availability
			 of, and potential for, markets for recycled materials;
				(4)the degree to
			 which the proposal mitigates or avoids harmful environmental or health
			 effects;
				(5)the degree to
			 which the proposal employs innovative recycling technologies; and
				(6)the demonstrated
			 history of the grant applicant in disposing of or providing for the reuse of
			 computers, monitors, or devices in an environmentally sound and responsible
			 manner without violation of any Federal or State law.
				The
			 Administrator shall ensure that grants are provided to a geographically diverse
			 group of recipients.5.ConsultationIn carrying out this Act, the Administrator
			 shall consult with representatives of the computer manufacturing, retail, and
			 recycling industries, waste management professionals, environmental and
			 consumer groups, and other appropriate individuals and organizations (including
			 units of local government).
		6.Study and
			 reports
			(a)StudyNot
			 later than 6 months after the date of the enactment of this Act, the
			 Administrator shall transmit to the Congress the results of a study
			 that—
				(1)identifies waste
			 materials in used computers that may be hazardous to human health or the
			 environment;
				(2)estimates the
			 quantities of such materials that exist or will exist in the future, including
			 a separate estimate of the quantities of such materials that are exported from
			 the United States;
				(3)estimates the
			 costs of transporting, collecting, and processing computers, monitors, and
			 other designated devices;
				(4)describes current
			 management of such waste materials;
				(5)makes
			 recommendations for the management of electronic products containing such waste
			 materials at the end of their useful lives; and
				(6)estimates the
			 demand for materials from recycled computers, and make recommendations for
			 increasing the markets for such materials.
				(b)ReportsNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter for 4 additional years, the Administrator shall transmit to the
			 Congress a report on the status of computer recycling. Such report shall
			 include a description of the amount of fees collected under section 3, and a
			 description of the amount of administrative costs paid for and grants made
			 under section 4 with funds collected through such fees.
			
